In a proceeding pursuant to article 78 of the CPLR, the appeal is from a judgment of the Supreme Court, Suffolk County, entered February 19, 1974, which annulled a determination and remanded petitioner’s application for preliminary approval of a certain map to the appellant Planning Board for further action. Permission to take the appeal is granted by Mr. Justice Martuscello, Judgment affirmed, without costs (see Matter of Soffer v. Behme 46 A D 2d 847). Martuscello, Acting P. J., Latham, Brennan and Munder, JJ., concur; Cohalan, J., not voting.